EXHIBIT 10.23

 

 

CUTERA, INC.

CHANGE OF CONTROL AND SEVERANCE AGREEMENT

 

This Change of Control and Severance Agreement (the “Agreement”) is made and
entered into by and between  Mr. James Reinstein (“Employee”) and Cutera, Inc.,
a Delaware corporation (the “Company”), effective as of date that Employee
commences employment with the Company (the “Effective Date”).

 

RECITALS

1. The Company may from time to time consider the possibility of an acquisition
by another company or other change of control, or may terminate Employee’s
employment without cause or may cause Employee to resign his or her employment
as a result of actions taken by the Company that materially and negatively
change Employee’s employment relationship with the Company. The Compensation
Committee of the Board of Directors of the Company (the “Committee”) recognizes
that the risk of such events occurring can be a distraction to Employee and can
cause Employee to consider alternative employment opportunities. The Committee
has determined that it is in the best interests of the Company and its
stockholders to assure that the Company will have the continued dedication and
objectivity of Employee, notwithstanding the possibility that such events may
occur.

 

2. The Committee believes that it is in the best interests of the Company and
its stockholders to provide Employee with an incentive to continue his or her
employment.

 

3. The Committee believes that it is imperative to provide Employee with certain
severance benefits in certain instances upon Employee’s termination of
employment. These benefits will provide Employee with enhanced financial
security and incentive and encouragement to remain with the Company
notwithstanding the possibility that certain events may occur that lead to the
termination of Employee’s employment.

 

4. Certain capitalized terms used in the Agreement are defined in Section 5
below.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

 

1. Term of Agreement. This Agreement will have an initial term of three
(3) years commencing on the Effective Date (the “Initial Term”). On the third
anniversary of the Effective Date, this Agreement will renew automatically for
additional one (1) year terms (each, an “Additional Term”) unless either party
provides the other party with written notice of non-renewal at least sixty
(60) days prior to the date of automatic renewal. Notwithstanding the foregoing
sentence, if a Change of Control occurs at any time during either the Initial
Term or an Additional Term, the term of this Agreement will extend automatically
through the date that is twelve (12) months following the effective date of the
Change of Control. If Employee becomes entitled to benefits under Section 3
during the term of this Agreement, the Agreement will not terminate until all of
the obligations of the parties hereto with respect to this Agreement have been
satisfied.

 

2. At-Will Employment. The Company and Employee acknowledge that Employee’s
employment is and will continue to be at-will, as defined under applicable law.
If Employee’s employment terminates for any reason, including (without
limitation) any termination prior to or following a Change of Control as
provided herein, Employee will not be entitled to any payments, benefits,
damages, awards or compensation other than as provided by this Agreement or as
provided in any employment agreement entered into between the Company and
Employee, and the payment of accrued but unpaid wages, as required by law, and
any unreimbursed reimbursable expenses.

 

 
Page 1 of 9

--------------------------------------------------------------------------------

 

 

3. Severance Benefits.

 

(a) Termination without Cause or Resignation for Good Reason Not in Connection
with a Change of Control. If the Company terminates Employee’s employment with
the Company without Cause, or if Employee resigns from such employment for Good
Reason, and such termination occurs either prior to three (3) months before, or
after twelve (12) months following, a Change of Control, and Employee signs and
does not revoke a release of claims with the Company (in a form reasonably
acceptable to the Company) and provided that such release of claims becomes
effective no later than sixty (60) days following the termination date (such
deadline, the “Release Deadline”), then subject to this Section 3, Employee will
receive the following:

 

(i) Severance Payment. Employee will receive a lump-sum payment equal to the sum
of (A) one hundred percent (100%) of Employee’s annual base salary as in effect
immediately prior to Employee’s termination date, and (B) one hundred percent
(100%) of Employee’s actual bonus for the prior fiscal year.

 

(ii) Accrued Compensation. The Company will pay Employee all accrued but unpaid
vacation, expense reimbursements, wages, and other benefits due to Employee
under any Company-provided plans, policies, and arrangements.

 

(b) Termination without Cause or Resignation for Good Reason in Connection with
a Change of Control. If the Company terminates Employee’s employment with the
Company without Cause or if Employee resigns from such employment for Good
Reason, and such termination occurs within the period beginning three (3) months
before, and ending twelve (12) months following, a Change of Control, and
Employee signs and does not revoke a release of claims with the Company (in a
form reasonably acceptable to the Company) and provided that such release of
claims becomes effective no later than the Release Deadline, then subject to
this Section 3, Employee will receive the following:

 

(i) Severance Payment. Employee will receive a lump-sum payment equal to the sum
of (A) one hundred percent (100%) of Employee’s annual base salary as in effect
immediately prior to Employee’s termination date or, if greater, at the level in
effect immediately prior to the Change of Control, and (B) one hundred percent
(100%) of Employee’s actual bonus for the prior fiscal year.

 

(ii) Vesting Acceleration of Equity Awards. One-hundred percent (100%) of
Employee’s then outstanding and unvested equity awards as of the date of the
Change of Control will become vested and otherwise will remain subject to the
terms and conditions of the applicable equity award agreement. If, however, such
equity awards are to vest and/or the amount of the awards to vest is to be
determined based on the achievement of performance criteria (e.g. PSU), then the
equity awards shall be cancelled. If Employee is terminated for Cause or due to
death or Disability or resigns without Good Reason, then the unvested equity
awards that are outstanding as of the date of termination shall terminate
immediately pursuant to their terms.  In all other cases, Employee’s unvested
equity awards will remain outstanding and unvested for an additional three (3)
months following termination (but in no event beyond each such equity award’s
original maximum term to expiration, if applicable) to determine whether a
Change of Control occurs during such period.  If a Change of Control does not
occur during the three (3) month period following Employee’s termination then
the unvested equity awards shall terminate at the end of such period.  If
Employee has been terminated without Cause or for Good Reason and a Change of
Control occurs during the three (3) month period following termination, the
equity awards that are outstanding as of the date of termination (and are still
within their maximum term to expiration) shall accelerate and become fully
vested.

 

(iii) Accrued Compensation. The Company will pay Employee all accrued but unpaid
vacation, expense reimbursements, wages, and other benefits due to Employee
under any Company-provided plans, policies, and arrangements.

 

 
Page 2 of 9

--------------------------------------------------------------------------------

 

  

(c) Timing of Payments.

 

(i) If the release of claims does not become effective by the Release Deadline,
Employee will forfeit any rights to severance or benefits under this Agreement.
In no event will severance payments or benefits be paid or provided until the
release of claims becomes effective and irrevocable.

 

(ii) Unless otherwise required by Section 3(g), the Company will pay any
severance payments set forth in Section 3(a)(i) and Section 3(b)(i) in a
lump-sum payment payable within thirty (30) days following Employee’s
termination date; provided, however, that no severance or other benefits, other
than the accrued compensation set forth in Section 3(a)(i) and Section 3(b)(i),
will be paid or provided until the release of claims discussed in Section 3(a)
and Section 3(b) becomes effective and irrevocable, and such severance amounts
or benefits otherwise payable between Employee’s termination date and the date
such release becomes effective and irrevocable will be paid on the date the
release becomes effective and irrevocable. If Employee should die before all of
the severance amounts have been paid, such unpaid amounts will be paid in a
lump-sum payment promptly following such event to Employee’s designated
beneficiary, if living, or otherwise to the personal representative of
Employee’s estate.

 

(d) Voluntary Resignation; Termination for Cause. If Employee’s employment with
the Company terminates (i) voluntarily by Employee [(other than for Good
Reason)] or (ii) for Cause by the Company, then Employee will not be entitled to
receive severance or other benefits except for those (if any) as may then be
established under the Company’s then existing severance and benefits plans and
practices or pursuant to other written agreements with the Company.

 

(e) Disability; Death. If the Company terminates Employee’s employment as a
result of Employee’s Disability, or Employee’s employment terminates due to his
or her death, then Employee will not be entitled to receive any other severance
or other benefits except for those (if any) as may then be established under the
Company’s then existing written severance and benefits plans and practices or
pursuant to other written agreements with the Company.

 

(f) Exclusive Remedy. In the event of a termination of Employee’s employment as
set forth in Section 3(a) and Section 3(b) of this Agreement, the provisions of
this Section 3 are intended to be and are exclusive and in lieu of any other
rights or remedies to which Employee or the Company otherwise may be entitled,
whether at law, tort or contract, in equity, or under this Agreement (other than
the payment of accrued but unpaid wages, as required by law, and any
unreimbursed reimbursable expenses). Employee will be entitled to no benefits,
compensation or other payments or rights upon a termination of employment prior
to or following a Change of Control other than those benefits expressly set
forth in Section 3 of this Agreement.

 

(g) Section 409A.

 

(i) Notwithstanding anything to the contrary in this Agreement, no severance pay
or benefits to be paid or provided to Employee, if any, pursuant to this
Agreement that, when considered together with any other severance payments or
separation benefits are considered deferred compensation under Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), and the final
regulations and any guidance promulgated thereunder (“Section 409A”) (together,
the “Deferred Compensation Separation Benefits”) will be paid or otherwise
provided until Employee has a “separation from service” within the meaning of
Section 409A. Similarly, no severance payable to Employee, if any, pursuant to
this Agreement that otherwise would be exempt from Section 409A pursuant to
Treasury Regulation Section 1.409A-1(b)(9) will be payable until Employee has a
“separation from service” within the meaning of Section 409A.

 

 
Page 3 of 9

--------------------------------------------------------------------------------

 

 

(ii) Any severance payments or benefits under this Agreement that would be
considered Deferred Compensation Severance Benefits will be paid on, or, in the
case of installments, will not commence until, the sixtieth (60th) day following
Employee’s separation from service, or, if later, such time as required by
Section 3(g)(iii). Except as required by Section 3(g)(iii), any installment
payments that would have been made to Employee during the sixty (60) day period
immediately following Employee’s separation from service but for the preceding
sentence will be paid to Employee on the sixtieth (60th) day following
Employee’s separation from service and the remaining payments shall be made as
provided in this Agreement.

 

(iii) Notwithstanding anything to the contrary in this Agreement, if Employee is
a “specified employee” within the meaning of Section 409A at the time of
Employee’s termination (other than due to death), then the Deferred Compensation
Separation Benefits that are payable within the first six (6) months following
Employee’s separation from service, will become payable on the first payroll
date that occurs on or after the date six (6) months and one (1) day following
the date of Employee’s separation from service. All subsequent Deferred
Compensation Separation Benefits, if any, will be payable in accordance with the
payment schedule applicable to each payment or benefit. Notwithstanding anything
herein to the contrary, if Employee dies following Employee’s separation from
service, but prior to the six (6) month anniversary of the separation from
service, then any payments delayed in accordance with this paragraph will be
payable in a lump sum as soon as administratively practicable after the date of
Employee’s death and all other Deferred Compensation Separation Benefits will be
payable in accordance with the payment schedule applicable to each payment or
benefit. Each payment, installment and benefit payable under this Agreement is
intended to constitute a separate payment for purposes of Section 1.409A-2(b)(2)
of the Treasury Regulations.

 

(iv) Any amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute Deferred Compensation Separation Benefits for
purposes of clause (i) above. It is the intent of this Agreement that all cash
severance payments under Sections 3(a)(i) and 3(b)(i) will satisfy the
requirements of the “short-term deferral” rule.

 

(v) Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the
Section 409A Limit (as defined below) will not constitute Deferred Compensation
Separation Benefits for purposes of clause (i) above.

 

(vi) The foregoing provisions are intended to be exempt from or comply with the
requirements of Section 409A so that none of the severance payments and benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities or ambiguous terms herein will be interpreted
to be exempt or so comply. The Company and Employee agree to work together in
good faith to consider amendments to this Agreement and to take such reasonable
actions which are necessary, appropriate or desirable to avoid imposition of any
additional tax or income recognition prior to actual payment to Employee under
Section 409A.

 

(h) Other Requirements. Employee’s receipt of any payments or benefits under
this Section 3 will be subject to Employee continuing to comply with the terms
of any confidential information agreement executed by Employee in favor of the
Company and the provisions of this Agreement.

 

 
Page 4 of 9

--------------------------------------------------------------------------------

 

 

4. Limitation on Payments. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to Employee (i) constitute
“parachute payments” within the meaning of Section 280G of the Code, and
(ii) but for this Section 4, would be subject to the excise tax imposed by
Section 4999 of the Code, then Employee’s benefits under Section 3 will be
either:

 

 

(a)

delivered in full, or

 

 

(b)

delivered as to such lesser extent which would result in no portion of such
benefits being subject to the excise tax under Section 4999 of the Code,

 

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Employee on an after-tax basis, of the greatest amount of
benefits, notwithstanding that all or some portion of such benefits may be
taxable under Section 4999 of the Code. If a reduction in severance and other
benefits constituting “parachute payments” is necessary so that benefits are
delivered to a lesser extent, reduction will occur in the following order:
reduction of cash payments; cancellation of awards granted “contingent on a
change in ownership or control” (within the meaning of Code Section 280G),
cancellation of accelerated vesting of equity awards; and reduction of employee
benefits. In the event that acceleration of vesting of equity award compensation
is to be reduced, such acceleration of vesting will be cancelled in the reverse
order of the date of grant of Employee’s equity awards. In no event shall
Employee have any discretion with respect to the ordering of payment reductions.

 

Unless the Company and Employee otherwise agree in writing, any determination
required under this Section 4 will be made in writing by the Company’s
independent public accountants immediately prior to a Change of Control or such
other person or entity to which the parties mutually agree (the “Accountants”),
whose determination will be conclusive and binding upon Employee and the Company
for all purposes. For purposes of making the calculations required by this
Section 4, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and Employee will furnish to the Accountants such information
and documents as the Accountants may reasonably request in order to make a
determination under this Section. The Company will bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 4.

 

5. Definition of Terms. The following terms referred to in this Agreement will
have the following meanings:

 

(a) Cause. “Cause” will mean Employee’s termination only upon:

 

(i) Employee’s willful failure to substantially perform Employee’s duties
(subject to notice and a reasonable period to cure), other than a failure
resulting from Employee’s complete or partial incapacity due to physical or
mental illness or impairment.

 

(ii) Employee’s willful act which constitutes gross misconduct and which is
injurious to the Company;

 

(iii) Employee’s willful breach of a material provision of this Agreement
(subject to notice and reasonable period to cure); or

 

(iv) Employee’s knowing, material and willful violation of a federal or state
law or regulation applicable to the business of the Company.

 

(b) Change of Control. “Change of Control” will mean the occurrence of any of
the following events:

 

(i) Change in Ownership of the Company. A change in the ownership of the Company
which occurs on the date that any one person, or more than one person acting as
a group (“Person”), acquires ownership of the stock of the Company that,
together with the stock held by such Person, constitutes more than 50% of the
total voting power of the stock of the Company, except that any change in the
ownership of the stock of the Company as a result of a private financing of the
Company that is approved by the Company’s Board of Directors (the “Board”) will
not be considered a Change of Control; or

 

 
Page 5 of 9

--------------------------------------------------------------------------------

 

 

(ii) Change in Effective Control of the Company. A change in the effective
control of the Company which occurs on the date that a majority of members of
the Board is replaced during any twelve (12) month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Board prior to the date of the appointment or election. For purposes of this
clause (ii), if any Person is considered to be in effective control of the
Company, the acquisition of additional control of the Company by the same Person
will not be considered a Change of Control; or

 

(iii) Change in Ownership of a Substantial Portion of the Company’s Assets. A
change in the ownership of a substantial portion of the Company’s assets which
occurs on the date that any Person acquires (or has acquired during the twelve
(12) month period ending on the date of the most recent acquisition by such
person or persons) assets from the Company that have a total gross fair market
value equal to or more than 50% of the total gross fair market value of all of
the assets of the Company immediately prior to such acquisition or acquisitions.
For purposes of this subsection (iii), gross fair market value means the value
of the assets of the Company, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.

 

For these purposes, persons will be considered to be acting as a group if they
are owners of a corporation that enters into a merger, consolidation, purchase
or acquisition of stock, or similar business transaction with the Company.

 

Notwithstanding the foregoing provisions of this definition, a transaction will
not be deemed a Change of Control unless the transaction qualifies as a change
in control event within the meaning of Section 409A.

 

(c) Disability. “Disability” will mean that Employee is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months. Termination
resulting from Disability may only be effected after at least thirty (30) days’
written notice by the Company of its intention to terminate Employee’s
employment. In the event that Employee resumes the performance of substantially
all of his or her duties hereunder before the termination of his or her
employment becomes effective, the notice of intent to terminate will
automatically be deemed to have been revoked.

 

(d) Good Reason. “Good Reason” will mean Employee’s termination of employment
within ninety (90) days following the expiration of any cure period (discussed
below) following the occurrence of one or more of the following, without
Employee’s consent:

 

(i) A material reduction in Employee’s authority, duties, or responsibilities
relative to duties, position or responsibilities in effect immediately prior to
such reduction;

 

(ii) A material reduction in Employee’s base salary as in effect immediately
prior to such reduction; or

 

(iii) A material change in the geographic location at which Employee must
perform services (in other words, the relocation of Employee to a facility that
is more than fifty (50) miles from Employee’s then-current location).

 

Employee will not resign for Good Reason without first providing the Company
with written notice within ninety (90) days of the event that Employee believes
constitutes “Good Reason” specifically identifying the acts or omissions
constituting the grounds for Good Reason and a reasonable cure period of not
less than thirty (30) days following the date of such notice and such grounds
for “Good Reason” have not been cured during such cure period.

 

 
Page 6 of 9

--------------------------------------------------------------------------------

 

 

(e) Section 409A Limit. “Section 409A Limit” will mean the lesser of two
(2) times: (i) Employee’s annualized compensation based upon the annual rate of
pay paid to Employee during the Employee’s taxable year preceding the Employee’s
taxable year of Employee’s separation from service as determined under, and with
such adjustments as are set forth in, Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto; or (ii) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which Employee’s separation from service occurred.

 

6. Successors.

 

(a) The Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
will assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” will
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 6(a) or which
becomes bound by the terms of this Agreement by operation of law.

 

(b) Employee’s Successors. The terms of this Agreement and all rights of
Employee hereunder will inure to the benefit of, and be enforceable by,
Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

 

7. Arbitration.

 

(a) The Company and Employee each agree that any and all disputes arising out of
the terms of this Agreement, Employee’s employment by the Company, Employee’s
service as an officer or director of the Company, or Employee’s compensation and
benefits, their interpretation and any of the matters herein released, will be
subject to binding arbitration under the arbitration rules set forth in
California Code of Civil Procedure Sections 1280 through 1294.2, including
Section 1281.8 (the “Act”), and pursuant to California law. Disputes that the
Company and Employee agree to arbitrate, and thereby agree to waive any right to
a trial by jury, include any statutory claims under local, state, or federal
law, including, but not limited to, claims under Title VII of the Civil Rights
Act of 1964, the Americans with Disabilities Act of 1990, the Age Discrimination
in Employment Act of 1967, the Older Workers Benefit Protection Act, the
Sarbanes-Oxley Act, the Worker Adjustment and Retraining Notification Act, the
California Fair Employment and Housing Act, the Family and Medical Leave Act,
the California Family Rights Act, the California Labor Code, claims of
harassment, discrimination, and wrongful termination, and any statutory or
common law claims. The Company and Employee further understand that this
agreement to arbitrate also applies to any disputes that the Company may have
with Employee.

 

(b) Procedure. The Company and Employee agree that any arbitration will be
administered by Judicial Arbitration & Mediation Services, Inc. (“JAMS”),
pursuant to its Employment Arbitration Rules & Procedures (the “JAMS Rules”).
The Arbitrator will have the power to decide any motions brought by any party to
the arbitration, including motions for summary judgment and/or adjudication,
motions to dismiss and demurrers, and motions for class certification, prior to
any arbitration hearing. The Arbitrator will have the power to award any
remedies available under applicable law, and the Arbitrator will award
attorneys’ fees and costs to the prevailing party, except as prohibited by law.
The Company will pay for any administrative or hearing fees charged by the
Arbitrator or JAMS except that Employee will pay any filing fees associated with
any arbitration that Employee initiates, but only so much of the filing fees as
Employee would have instead paid had he or she filed a complaint in a court of
law. The Arbitrator will administer and conduct any arbitration in accordance
with California law, including the California Code of Civil Procedure, and the
Arbitrator will apply substantive and procedural California law to any dispute
or claim, without reference to rules of conflict of law. To the extent that the
JAMS Rules conflict with California law, California law will take precedence.
The decision of the Arbitrator will be in writing. Any arbitration under this
Agreement will be conducted in San Mateo County, California.

 

 
Page 7 of 9

--------------------------------------------------------------------------------

 

 

(c) Remedy. Except as provided by the Act and this Agreement, arbitration will
be the sole, exclusive, and final remedy for any dispute between Employee and
the Company. Accordingly, except as provided for by the Act and this Agreement,
neither Employee nor the Company will be permitted to pursue court action
regarding claims that are subject to arbitration.

 

(d) Administrative Relief. Employee understands that this Agreement does not
prohibit him or her from pursuing any administrative claim with a local, state,
or federal administrative body or government agency that is authorized to
enforce or administer laws related to employment, including, but not limited to,
the Department of Fair Employment and Housing, the Equal Employment Opportunity
Commission, the National Labor Relations Board, or the Workers’ Compensation
Board. This Agreement does, however, preclude Employee from pursuing court
action regarding any such claim, except as permitted by law.

 

(e) Voluntary Nature of Agreement. Each of the Company and Employee acknowledges
and agrees that such party is executing this Agreement voluntarily and without
any duress or undue influence by anyone. Employee further acknowledges and
agrees that he or she has carefully read this Agreement and has asked any
questions needed for him or her to understand the terms, consequences, and
binding effect of this Agreement and fully understand it, including that
Employee is waiving his or her right to a jury trial. Finally, Employee agrees
that he or she has been provided an opportunity to seek the advice of an
attorney of his or her choice before signing this Agreement.

 

8. Notice.

 

(a) General. Notices and all other communications contemplated by this Agreement
will be in writing and will be deemed to have been duly given when personally
delivered when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid or when delivered by a private courier service
such as UPS, DHL or Federal Express that has tracking capability. In the case of
Employee, mailed notices will be addressed to him or her at the home address
which he or she most recently communicated to the Company in writing. In the
case of the Company, mailed notices will be addressed to its corporate
headquarters, and all notices will be directed to the attention of its
President.

 

(b) Notice of Termination. Any termination by the Company for Cause or by
Employee for Good Reason will be communicated by a notice of termination to the
other party hereto given in accordance with Section 8(a) of this Agreement. Such
notice will indicate the specific termination provision in this Agreement relied
upon, will set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination under the provision so indicated, and will
specify the termination date (which will be not more than ninety (90) days after
the giving of such notice). The failure by Employee to include in the notice any
fact or circumstance which contributes to a showing of Good Reason will not
waive any right of Employee hereunder or preclude Employee from asserting such
fact or circumstance in enforcing his or her rights hereunder.

 

9. Miscellaneous Provisions.

 

(a) No Duty to Mitigate. Employee will not be required to mitigate the amount of
any payment contemplated by this Agreement, nor will any such payment be reduced
by any earnings that Employee may receive from any other source.

 

(b) Waiver. No provision of this Agreement will be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Employee and by an authorized officer of the Company (other than
Employee). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party will be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

 

 
Page 8 of 9

--------------------------------------------------------------------------------

 

 

(c) Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

 

(d) Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto and supersedes in their entirety all prior representations,
understandings, undertakings or agreements (whether oral or written and whether
expressed or implied) of the parties with respect to the subject matter hereof.
No waiver, alteration, or modification of any of the provisions of this
Agreement will be binding unless in writing and signed by duly authorized
representatives of the parties hereto and which specifically mention this
Agreement.

 

(e) Choice of Law. The validity, interpretation, construction and performance of
this Agreement will be governed by the laws of the State of California (with the
exception of its conflict of laws provisions). Any claims or legal actions by
one party against the other arising out of the relationship between the parties
contemplated herein (whether or not arising under this Agreement) will be
commenced or maintained in any state or federal court located in the
jurisdiction where Employee resides, and Employee and the Company hereby submit
to the jurisdiction and venue of any such court.

 

(f) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision hereof, which will remain in full force and effect.

 

(g) Withholding. All payments made pursuant to this Agreement will be subject to
withholding of applicable income, employment and other taxes.

 

(h) Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.

 

 

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

 

 

COMPANY:   EMPLOYEE:               Cutera, Inc.          

 

 

 

 

 

By:

/S/ Rajesh Madan

 

By:

/S/ James A. Reinstein

 

            Name: Rajesh Madan

 

Name:

James A. Reinstein

 

            Title: VP of Finance and Legal 

 

Title:

President and CEO

 

 

 

Page 9 of 9